NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 14, 2018* 
                                  Decided June 20, 2018 
                                              
                                          Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              JOEL M. FLAUM, Circuit Judge 
                               
                              DIANE S. SYKES, Circuit Judge 
                               
No. 17‐3348 
 
ROBERT EDWARD ORTH,                                Appeal from the   
      Petitioner‐Appellant,                        United States Tax Court. 
                                                    
      v.                                           No. 18049‐16 
                                                    
COMMISSIONER OF INTERNAL                           Ronald L. Buch, 
REVENUE,                                           Judge. 
      Respondent‐Appellee. 
 
                                         O R D E R 

        Robert Orth failed to file tax returns for two years because he believes the law 
justifies his nonpayment. He petitioned the United States Tax Court for redetermination 
of tax deficiencies and additions to tax assessed by the Commissioner of Internal 
Revenue but elected to “reserve for appeal” his outlandish theories challenging the 
legality of the tax code. His restraint was strategic; he knew that tax courts often impose 
penalties on litigants who assert the frivolous tax‐protester arguments that Orth now 

                                                 
            * We agreed to decide this case without oral argument because the appeal is 

frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐3348                                                                           Page 2 
 
presents for review. See 26 U.S.C. § 6673(a)(1)(B). In his response to a motion for 
summary judgment, Orth referred to his own arguments as “off‐limits” and 
acknowledged that he is “banned from mentioning” and “barred from arguing” them in 
the Tax Court. The Tax Court entered summary judgment for the Commissioner, 
finding that Orth had not contested the facts establishing the tax deficiencies. 
        
       Orth insists that he is not a tax protester. Regardless of his disclaimer, he has 
filed an appeal rife with tax‐protester arguments that this court and others have 
repeatedly deemed frivolous. He contends, for example, that United States citizens are 
not subject to an income tax, that the Treasury regulations violate the Sixteenth 
Amendment because only Congress can collect income taxes, and that wages are not 
taxable income. See United States v. Stuart, 773 F.3d 849, 850–51 (7th Cir. 2014) 
(identifying tax‐protester argument that wages are not income); United States v. Benson, 
561 F.3d 718, 720 (7th Cir. 2009) (calling a tax‐protester argument challenging the 
constitutionality of the Sixteenth Amendment “frivolous”); United States v. Cooper, 
170 F.3d 691, 691 (7th Cir. 1999) (labeling same arguments “frivolous squared”). Orth’s 
arguments raise no nonfrivolous challenge to the Commissioner’s assessment and do 
not excuse deficiencies in his income taxes. 
        
       Because this appeal is frivolous, we AFFIRM the decision of the Tax Court and 
direct Orth to show cause within 14 days why sanctions should not be imposed under 
Rule 38 of the Federal Rules of Appellate Procedure. See Szopa v. United States, 460 F.3d 
884, 887 (7th Cir. 2006) (establishing that $4,000 is the presumptive sanction for a tax 
appeal of this type).